Privileged and Confidential


Exhibit 10.3


TRANSITION AND SUCCESSION AGREEMENT
THIS TRANSITION AND SUCCESSION AGREEMENT (this “Agreement”) is entered into
effective as of the 6th day of June, 2016, by and between Mylan Inc., a
Pennsylvania corporation (the “Company”), and Kenneth S. Parks (the
“Executive”).
WHEREAS, the Board of Directors of Mylan N.V. (the “Board”) has determined that
it is in the best interests of the Company and the shareholders of Mylan N.V. to
assure that the Company and Mylan N.V. will have the continued dedication of the
Executive, notwithstanding the possibility, threat or occurrence of a Change of
Control (as defined herein), to ensure the Executive’s full attention and
dedication to the Company and Mylan N.V. in the event of any threatened or
actual Change of Control and to provide the Executive with compensation and
benefits arrangements upon a Change of Control.
NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
1.
Certain Definitions.

(a)
“Effective Date” means the first date during the Change of Control Period (as
defined herein) on which a Change of Control occurs. Notwithstanding anything in
this Agreement to the contrary, if a Change of Control occurs and if the
Executive’s employment with the Company is terminated prior to the date on which
the Change of Control occurs, and if it is reasonably demonstrated by the
Executive that such termination of employment (1) was at the request of a third
party that has taken steps reasonably calculated to effect a Change of Control
or (2) otherwise arose in connection with or anticipation of a Change of
Control, then “Effective Date” means the date immediately prior to the date of
such termination of employment. For the sake of clarity, it is understood that
if the Executive’s employment terminates prior to the Effective Date other than
as described in the preceding sentence, this Agreement shall thereupon be null
and void and of no further force and effect.

(b)
“Change of Control Period” means the period commencing on the date hereof and
ending on the third anniversary of the date hereof; provided, however, that,
commencing on the date one year after the date hereof, and on each annual
anniversary of such date (such date and each annual anniversary thereof, the
“Renewal Date”), unless previously terminated, the Change of Control Period
shall be automatically extended so as to terminate three years from such Renewal
Date, unless, at least 60 days prior to a Renewal Date no less than three years
from the date hereof, the Company shall give notice to the Executive that the
Change of Control Period shall not be so extended.

(c)
“Affiliated Company” means any company controlled by, controlling or under
common control with the Company.

(d)
“Change of Control” means:








--------------------------------------------------------------------------------





(1)
The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either
(A) the then-outstanding ordinary shares of Mylan N.V. (the “Outstanding
Ordinary Shares”) or (B) the combined voting power of the then-outstanding
voting securities of Mylan N.V. entitled to vote generally in the election of
directors (the “Outstanding Voting Securities”); provided, however, that, for
purposes of this Section 1(d), the following acquisitions shall not constitute a
Change of Control: (i) any acquisition directly from Mylan N.V., (ii) any
acquisition by Mylan N.V., (iii) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any Affiliated
Company or (iv) any acquisition by any corporation pursuant to a transaction
that complies with Sections 1(d)(3)(A), 1(d)(3)(B) and 1(d)(3)(C);

(2)
Individuals who, as of the date hereof, constitute the Board (the Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by Mylan N.V.’s
shareholders, was approved by a vote of at least two-thirds of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board;

(3)
Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving Mylan N.V. or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of Mylan N.V., or the acquisition of assets or stock of another entity by
Mylan N.V. or any of its subsidiaries (each, a “Business Combination”), in each
case unless, following such Business Combination, (A) all or substantially all
of the individuals and entities that were the beneficial owners of the
Outstanding Ordinary Shares and the Outstanding Voting Securities immediately
prior to such Business Combination beneficially own, directly or indirectly,
more than 60% of the then-outstanding shares of common stock and the combined
voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation that, as a result of such transaction, owns Mylan N.V. or all or
substantially all of Mylan N.V.’s assets either directly or through one or more





2



--------------------------------------------------------------------------------





subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Ordinary
Shares and the Outstanding Voting Securities, as the case may be, (B) no Person
(excluding any employee benefit plan (or related trust) of the Company, Mylan
N.V. or such corporation resulting from such Business Combination) beneficially
owns, directly or indirectly, 20% or more of, respectively, the then-outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then-outstanding voting
securities of such corporation, except to the extent that such ownership existed
prior to the Business Combination, and (C) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board providing for such Business
Combination; or


(4)
Approval by the shareholders of Mylan N.V. of a complete liquidation or
dissolution of Mylan N.V.

(e)
“Employment Agreement” means the Executive Employment Agreement effective as of
June 6, 2016, by and between the Company and the Executive, and any extension or
modification thereof or any successor agreement thereto.

2.
Employment Period; Employment Agreement. The Company hereby agrees to continue
the Executive in its employ, subject to the terms and conditions of this
Agreement, for the period commencing on the Effective Date and ending on the
second anniversary of the Effective Date (the “Employment Period”), provided the
Employment Period shall terminate sooner upon the Executive’s termination of
employment for any reason. Upon the Effective Date, the Employment Agreement,
with the exception of Section 10 thereof (relating to indemnification), which
shall survive in all respects, shall be null and void and of no further force or
effect, provided the Executive shall be paid all amounts earned and due to the
Executive thereunder within twenty-four (24) hours of the Effective Date,
subject in all respects to Section 6 below.

3.
Terms of Employment.

(a)
Position and Duties.

(1)
During the Employment Period, (A) the Executive’s position (including status,
offices, titles and reporting requirements), authority, duties and
responsibilities shall be at least commensurate in all material respect with the
most significant of those held, exercised and assigned at any time during the
180-day period immediately preceding the Effective Date and (B) the Executive’s
services shall be performed at the office where the Executive was employed
immediately



    


3



--------------------------------------------------------------------------------







preceding the Effective Date or at any other location less than 30 miles from
such office.


(2)
During the Employment Period, and excluding any periods of vacation and sick
leave to which the Executive is entitled, the Executive agrees to devote
reasonable attention and time during normal business hours to the business and
affairs of the Company and Affiliated Companies and, to the extent necessary to
discharge the responsibilities assigned to the Executive hereunder, to use the
Executive’s reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period, it shall not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions and (C) manage personal investments, so long
as such activities do not significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement. It is expressly understood and agreed that, to the extent that
any such activities have been conducted by the Executive prior to the Effective
Date, the continued conduct of such activities (or the conduct of activities
similar in nature and scope thereto) subsequent to the Effective Date shall not
thereafter be deemed to interfere with the performance of the Executive’s
responsibilities to the Company.

(b)
Compensation.

(1)
Base Salary. During the Employment Period, the Annual Base Salary shall be
reviewed at least annually, beginning no more than 12 months after the
Executive’s last salary review. The Annual Base Salary shall be paid at such
intervals as the Company pays executive salaries generally. During the
Employment Period, the Annual Base Salary shall be reviewed at least annually,
beginning no more than 12 months after the last salary increase awarded to the
Executive prior to the Effective Date. Any increase in the Annual Base Salary
shall not serve to limit or reduce any other obligation to the Executive under
this Agreement. The Annual Base Salary shall not be reduced after any such
increase and the term “Annual Base Salary” shall refer to the Annual Base Salary
as so increased.

(2)
Annual Bonus. In addition to the Annual Base Salary, the Executive shall
participate in a bonus program during the Employment Period and have a bonus
which is no less favorable than the bonus for other employees of his level at
the Company and its Affiliated Companies.

(3)
Incentive, Savings and Retirement Plans. During the Employment Period, the
Executive shall be entitled to participate in all cash incentive, equity
incentive, savings and retirement plans, practices,



4



--------------------------------------------------------------------------------





policies, and programs applicable generally to other peer executives of the
Company and the Affiliated Companies (with such appropriate deviations by virtue
of country of residence, commensurate with deviations in place prior to the
Effective Date), but in no event shall such plans, practices, policies and
programs provide the Executive with incentive opportunities (measured with
respect to both regular and special incentive opportunities, to the extent, if
any, that such distinction is applicable), savings opportunities and retirement
benefit opportunities, in each case, less favorable, in the aggregate, than the
most favorable of those provided by the Company and the Affiliated Companies for
the Executive under such plans, practices, policies and programs as in effect at
any time during the 180-day period immediately preceding the Effective Date or,
if more favorable to the Executive, those provided generally at any time after
the Effective Date to other peer executives of the Company and the Affiliated
Companies.
(4)
Welfare Benefit Plans. During the Employment Period, the Executive and/or the
Executive’s family, as the case may be, shall be eligible for participation in
and shall receive all benefits under welfare benefit plans, practices, policies
and programs provided by the Company and the Affiliated Companies (including,
without limitation, medical, prescription, dental, disability, employee life,
group life, accidental death and travel accident insurance plans and programs)
to the extent applicable generally to other peer executives of the Company and
the Affiliated Companies (with such appropriate deviations by virtue of country
of residence, commensurate with deviations in place prior to the Effective
Date), but in no event shall such plans, practices, policies and programs
provide the Executive with benefits that are less favorable, in the aggregate,
than the most favorable of such plans, practices, policies and programs in
effect for the Executive at any time during the 180-day period immediately
preceding the Effective Date or, if more favorable to the Executive, those
provided generally at any time after the Effective Date to other peer executives
of the Company and the Affiliated Companies. If, on or prior to the Executive’s
Date of Termination (as defined herein), the Executive has attained at least age
50 with at least 20 years of service with the Company (including all cumulative
service, notwithstanding any breaks in service) the Executive shall be entitled
to retiree medical and life insurance benefits at least equal to those that were
provided to peer executives of the Company and the Affiliated Companies and
their dependents (taking into account any required employee contributions,
co-payments and similar costs imposed on the executives and the executives’
dependents and the tax treatment of participation in the plans, programs,
practices and policies by the executive and the executives’ dependents) (with
such appropriate deviations by virtue of country of residence, commensurate with
deviations in place prior to



5



--------------------------------------------------------------------------------





the Effective Date), in accordance with the retiree medical plans, programs,
practices and policies of the Company and the Affiliated Companies in effect as
of the Date of Termination.
(5)
Expenses. During the Employment Period, the Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Executive in accordance with the most favorable policies, practices and
procedures of the Company and the Affiliated Companies in effect for the
Executive at any time during the 180-day period immediately preceding the
Effective Date or, if more favorable to the Executive, as in effect generally at
any time thereafter with respect to other peer executives of the Company and the
Affiliated Companies.

(6)
Fringe Benefits. During the Employment Period, the Executive shall be entitled
to fringe benefits, including, without limitation, tax and financial planning
services, payment of club dues, and, if applicable, use of an automobile and
payment of related expenses, in accordance with the most favorable plans,
practices, programs and policies of the Company and the Affiliated Companies in
effect for the Executive at any time during the 180-day period immediately
preceding the Effective Date or, if more favorable to the Executive, as in
effect generally at any time thereafter with respect to other peer executives of
the Company and the Affiliated Companies.

(7)
Office and Support Staff. During the Employment Period, the Executive shall be
entitled to an office or offices of a size and with furnishings and other
appointments, and to exclusive personal secretarial and other assistance, at
least equal to the most favorable of the foregoing provided to the Executive by
the Company and the Affiliated Companies at any time during the 180-day period
immediately preceding the Effective Date or, if more favorable to the Executive,
as provided generally at any time thereafter with respect to other peer
executives of the Company and the Affiliated Companies.

(8)
Vacation. During the Employment Period, the Executive shall be entitled to paid
vacation in accordance with the most favorable plans, policies, programs and
practices of the Company and the Affiliated Companies as in effect for the
Executive at any time during the 180-day period immediately preceding the
Effective Date or, if more favorable to the Executive, as in effect generally at
any time thereafter with respect to other peer executives of the Company and the
Affiliated Companies.

4.
Termination of Employment.





6



--------------------------------------------------------------------------------





(a)
Death or Disability. The Executive’s employment shall terminate automatically if
the Executive dies during the Employment Period. If either the Company or the
Executive (or his legal representative) determines in good faith that the
Disability (as defined herein) of the Executive has occurred during the
Employment Period, such party may give the other party written notice
(“Disability Notice”) in accordance with Section 12(b) of his or its intention
that the Executive’s employment be terminated. In such event, the Executive’s
employment with the Company shall terminate effective on the 30th day after
receipt of the Disability Notice by the Executive or by the Company, as the case
may be (the “Disability Effective Date”), provided that, within 30 days after
such receipt, the Executive shall not have returned to full-time performance of
the Executive’s duties.

“Disability” means the absence of the Executive from the Executive’s duties with
the Company on a full-time basis for 180 consecutive business days as a result
of incapacity due to mental or physical illness that is determined to be total
and permanent by a physician selected by the party providing the Disability
Notice and reasonably acceptable to the other party.
(b)
Cause. The Company may terminate the Executive’s employment during the
Employment Period for Cause. “Cause” means:

(1)
the willful and continued failure of the Executive to perform substantially the
Executive’s duties (as contemplated by Section 3(a)(1)(A)) with the Company or
any Affiliated Company (other than any such failure resulting from incapacity
due to physical or mental illness or following the Executive’s delivery of a
Notice of Termination for Good Reason (as defined herein)), after a written
demand for substantial performance is delivered to the Executive by the Board or
the Chief Executive Officer of the Company that specifically identifies the
manner in which the Board or the Chief Executive Officer of the Company believes
that the Executive has not substantially performed the Executive’s ditties, or

(2)
the willful engaging by the Executive in illegal conduct or gross misconduct
that is materially and demonstrably injurious to the Company.

In the case of clauses (1) and (2), the applicable conduct shall constitute
cause only if such conduct has not been cured within 30 days after a written
demand for substantial performance is delivered to the Executive by the Company
that specifically identifies the manner in which the Company believes that the
Executive has grossly neglected his duties or has engaged in gross misconduct.
For purposes of this Section 4(b), no act, or failure to act, on the part of the
Executive shall be considered “willful” unless it is done, or omitted to be


7



--------------------------------------------------------------------------------





done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Chief Executive Officer of
the Company or its parent or a senior officer of the Company or its parent or
based upon the advice of counsel for the Company or its parent shall be
conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company. The cessation of employment
of the Executive shall not be deemed to be for Cause unless and until there
shall have been delivered to the Executive a copy of a resolution duly adopted
by the affirmative vote of not less than three-quarters of the entire membership
of the Board (excluding the Executive, if the Executive is a member of the
Board) at a meeting of the Board called and held for such purpose (after
reasonable notice is provided to the Executive and the Executive is given an
opportunity, together with counsel for the Executive, to be heard before the
Board), finding that, in the good faith opinion of the Board, the Executive is
guilty of the conduct described in Section 4(b)(1) or 4(b)(2), and specifying
the particulars thereof in detail.
(c)
Good Reason. The Executive’s employment may be terminated by the Executive for
Good Reason or by the Executive voluntarily without Good Reason. “Good Reason”
means:

(1)
the assignment to the Executive of any duties inconsistent in any respect with
the Executive’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as contemplated by
Section 3(a), or any other diminution in such position (or removal from such
position), authority, duties or responsibilities (whether or not occurring
solely as a result of Mylan N.V. ceasing to be a publicly traded entity or
becoming a subsidiary or a division of a publicly traded entity), excluding for
this purpose an isolated, insubstantial and inadvertent action not taken in bad
faith and that is remedied by the Company promptly after receipt of notice
thereof given by the Executive;

(2)
any failure by the Company to comply with any of the provisions of Section 3(b),
other than an isolated, insubstantial and inadvertent failure not occurring in
bad faith and that is remedied by the Company promptly after receipt of notice
thereof given by the Executive;

(3)
the Company’s requiring the Executive (i) to be based at any office or location
other than as provided in Section 3(a)(1)(B), (ii) to be based at a location
other than the principal executive offices of the Company if the Executive was
employed at such location immediately preceding the Effective Date, or (iii) to
travel on Company business to a substantially greater extent than required
immediately prior to the Effective Date;



8



--------------------------------------------------------------------------------





(4)
the failure by the Company to pay to the Executive any portion of any
installment of deferred compensation, or lump sum under any deferred
compensation program of the Company within 7 days after the Executive provides
the Company with written notice of the failure to pay such compensation when it
is due;

(5)
the failure by the Company to provide the Executive with the number of paid
vacation days and holidays to which the Executive was entitled as of the
Effective Date;

(6)
any purported termination by the Company of the Executive’s employment otherwise
than as expressly permitted by this Agreement;

(7)
any failure by the Company to comply with and satisfy Section 11(c);

(8)
if Mylan N.V. (or the entity effectuating a Change of Control) continues to
exist and be a company registered under the Exchange Act after the Effective
Date and continues to have in effect an equity-compensation plan, the failure of
Mylan N.V. (or the entity effectuating the Change of Control) to grant to the
Executive equity-based compensation with respect to a number of ordinary shares
of Mylan N.V. (or shares of common stock of the entity effectuating the Change
of Control) or value at least as great as that which the Executive received
during the three calendar years immediately prior to the Effective Date, which
equity-based compensation is on terms, including pricing relative to the market
price at the time of grant, that is at least as favorable to the Executive as
the terms of the grant last made to the Executive prior to the Effective Date;
or

(9)
failure to include the Executive in any program or plan of benefits (including,
but not limited to, stock option and deferred compensation plans), and failure
to provide the Executive similar levels of benefit amounts or coverage, which
benefits are either provided or otherwise offered to peer executives of the
Company and the Affiliated Companies following the Effective Date.

(10)
the Executive’s termination of employment for Disability.

For purposes of this Section 4(c), any good faith determination of Good Reason
made by the Executive shall be conclusive. The Executive’s mental or physical
incapacity following the occurrence of an event described above shall not affect
the Executive’s ability to terminate employment for Good Reason.
(d)
Notice of Termination. Any termination by the Company for Cause, or by the
Executive for Good Reason (other than Disability, which is addressed in
Section 4(a)), shall be communicated by Notice of Termination to the other party
hereto given in accordance with Section 12(b). “Notice of Termination”



9



--------------------------------------------------------------------------------





means a written notice that (1) indicates the specific termination provision in
this Agreement relied upon, (2) to the extent applicable, sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated, and
(3) if the Date of Termination (as defined herein) is other than the date of
receipt of such notice, specifies the Date of Termination (which Date of
Termination shall be not more than 30 days after the giving of such notice). The
failure by the Executive or the Company to set forth in the Notice of
Termination any fact or circumstance that contributes to a showing of Good
Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting such fact or circumstance in enforcing the Executive’s or the
Company’s respective rights hereunder.
(e)
Date of Termination. “Date of Termination” means (1) if the Executive’s
employment is terminated by the Company for Cause, or by the Executive for Good
Reason, the date of receipt of the Notice of Termination or any later date
specified in the Notice of Termination (which date shall not be more than 30
days after the giving of such notice), as the case may be, (2) if the
Executive’s employment is terminated by the Company other than for Cause or
Disability, the Date of Termination shall be the date on which the Company
notifies the Executive of such termination, and (3) if the Executive’s
employment is terminated by reason of death or Disability, the Date of
Termination shall be the date of death of the Executive or the Disability
Effective Date, as the case may be.

5.
Obligations of the Company upon Termination.

(a)
Good Reason, Death or Disability; Other Than for Cause. If, during the
Employment Period, the Company terminates the Executive’s employment other than
for Cause or the Executive resigns for Good Reason or if the Executive’s
employment is terminated as a result of the Executive’s death or Disability:

(1)
the Company shall pay to the Executive (or the Executive’s estate or
beneficiary, in the event of the Executive’s death), in a lump sum in cash
within 30 days after the Date of Termination (or, if required by Section 409A of
the Code to avoid the imposition of additional taxes, on the date that is six
(6) months following the Date of Termination), the aggregate of the following
amounts:

(A)
the sum of (i) the Executive’s Annual Base Salary through the Date of
Termination to the extent not theretofore paid, and (ii) any compensation
previously deferred by the Executive (together with any accrued interest or
earnings thereon) and any accrued vacation pay, in each case, to the extent not



10



--------------------------------------------------------------------------------





theretofore paid (the sum of the amounts described in subclauses (i) and (ii)
the “Accrued Obligations”); and
(B)
the amount equal to three (3) times the sum of: (i) the Executive’s then-current
Annual Base Salary, plus (ii) an amount equal to the highest bonus determined to
date under Section 4(b) of the Employment Agreement or paid to the Executive
hereunder (in the case of death or the Executive’s Disability, reduced (but not
below zero) by any disability or death benefits that the Executive or the
Executive’s estate or beneficiaries are entitled to pursuant to plans or
arrangements of the Company);

(2)
for three years after the Executive’s Date of Termination (or such shorter
period as required by Section 409A of the Code to avoid the imposition of
additional taxes), the Company shall continue to provide benefits to the
Executive and/or the Executive’s dependents at least equal to those that were
provided to them (taking into account any required employee contributions,
co-payments and similar costs imposed on the Executive and the Executive’s
dependents and the tax treatment of participation in the plans, programs,
practices and policies by the Executive and the Executive’s dependents) by or on
behalf of the Company and or the Affiliated Companies in accordance with the
benefit plans, programs, practices and policies (including those provided under
the Employment Agreement) in effect immediately prior to a Change of Control or,
if more favorable to the Executive, as in effect any time thereafter with
respect to other peer executives of the Company and the Affiliated Companies and
their dependents; provided, however, that, if the Executive becomes reemployed
with another employer and is eligible to receive such benefits under another
employer provided plan, program, practice or policy, the medical and other
welfare benefits described herein shall be secondary to those provided under
such other plan, program, practice or policy during such applicable period of
eligibility; and

(3)
to the extent not theretofore paid or provided, the Company shall timely pay or
provide to the Executive any Other Benefits (as defined in Section 6).

Notwithstanding the above, to the extent the Executive is terminated (i) prior
to the date on which a Change of Control occurs or (ii) following a Change of
Control but prior to a change in ownership or control of the Company within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), amounts payable to the Executive hereunder, to the extent not in excess
of the amount that the Executive would have received under any other
pre-Change-of-Control severance plan or arrangement with the Company had such
plan or arrangement been applicable, shall be paid at


11



--------------------------------------------------------------------------------





the time and in the manner provided by such plan or arrangement and the
remainder shall be paid to the Executive in accordance with the provisions of
this Section 5(a).
(b)
Cause; Other Than for Good Reason. If the Executive’s employment is terminated
for Cause during the Employment Period, the Company shall provide to the
Executive (1) the Executive’s Annual Base Salary through the Date of
Termination, (2) the amount of any compensation previously deferred by the
Executive, and (3) the Other Benefits, in each case, to the extent theretofore
unpaid, and shall have no other severance obligations under this Agreement. If
the Executive voluntarily terminates employment during the Employment Period,
excluding a termination for Good Reason, the Company shall provide to the
Executive the Accrued Obligations and the timely payment or delivery of the
Other Benefits, and shall have no other severance obligations under this
Agreement. In such case, all the Accrued Obligations shall be paid to the
Executive in a lump sum in cash within 30 days of the Date of Termination.

(c)
Conditions to Payment and Acceleration; Section 409A of the Code. The intent of
the parties is that payments and benefits under this Agreement comply with
Section 409A of the Code to the extent subject thereto, and, accordingly, to the
maximum extent permitted, this Agreement shall be interpreted and administered
to be in compliance therewith. Notwithstanding anything contained herein to the
contrary; to the extent required in order to avoid accelerated taxation and/or
tax penalties under Section 409A of the Code, the Executive shall not be
considered to have terminated employment with the Company for purposes of this
Agreement and no payments shall be due to the Executive under Section 5 of this
Agreement until the Executive would be considered to have incurred a “separation
from service” from the Company within the meaning of Section 409A of the Code.
For purposes of this Agreement, each amount to be paid or benefit to be provided
shall be construed as a separate identified payment for purposes of Section 409A
of the Code, and any payments described in Section 5 that are due within the
“short term deferral period” as defined in Section 409A of the Code shall not be
treated as deferred compensation unless applicable law requires otherwise. To
the extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A of the Code, amounts that would otherwise be payable and
benefits that would otherwise be provided pursuant to this Agreement during the
six-month period immediately following the Executive’s termination of employment
shall instead be paid on the first business day after the date that is six
months following the Executive’s termination of employment (or death, if
earlier). To the extent required to avoid an accelerated or additional tax under
Section 409A of the Code, amounts reimbursable to the Executive under this
Agreement shall be paid to the Executive on or before the last day of the year
following the year in which the expense was incurred and the amount of expenses
eligible for reimbursement (and in-kind benefits provided to the Executive)
during any



12



--------------------------------------------------------------------------------





one year may not affect amounts reimbursable or provided in any subsequent year;
provided, however, that with respect to any reimbursements for any taxes which
the Executive would become entitled to under the terms of the Agreement, the
payment of such reimbursements shall be made by the Company no later than the
end of the calendar year following the calendar year in which the Executive
remits the related taxes.
6.
Employment Agreement; Non-Exclusivity of Rights. The Executive shall be entitled
to the higher of the benefits and compensation payable under this Agreement or
those payable under the Employment Agreement as if the Change of Control were
deemed a termination without Cause (as defined therein). It is the intent of the
parties that nothing in this Agreement or in the Employment Agreement shall
affect any right the Executive may have with respect to: (i) any vested or other
benefits that the Executive is entitled to receive under any plan, policy,
practice or program of or any other contract or agreement with the Company or
the Affiliated Companies at or subsequent to a Change of Control (“Other
Benefits”); and (ii) continuing or future participation in any plan, program,
policy or practice provided by the Company or the Affiliated Companies and for
which the Executive may qualify. If the Executive’s employment is terminated by
reason of the Executive’s Disability (or death), with respect to the provision
of the Other Benefits, the term “Other Benefits” shall include, and the
Executive (or the estate or beneficiary of the Executive, in the event of the
Executive’s death) shall be entitled after the Disability Effective Date (or
upon the Executive’s death) to receive, disability (or death) benefits and other
benefits at least equal to the most favorable of those generally provided by the
Company and the Affiliated Companies to disabled executives (or to the estates
and beneficiaries of deceased executives) and/or their families in accordance
with such plans, programs, practices and policies relating to disability (or
death), if any, as in effect generally with respect to other peer executives of
the Company and the Affiliated Companies and their families at any time during
the 180-day period immediately preceding the Effective Date or, if more
favorable to the Executive and/or the Executive’s family, as in effect at any
time thereafter generally with respect to other peer executives of the Company
and the Affiliated Companies and their families.

7.
No Set-Off; Company’s Obligations; Mitigation. The Company’s obligation to make
the payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any set-off, counterclaim,
recoupment, defense, or other claim, right or action that the Company or its
parent may have against the Executive or others. In no event shall the Executive
be obligated to seek other employment or take any other action by way of
mitigation of the amounts payable to the Executive under any of the provisions
of this Agreement, and such amounts shall not be reduced whether or not the
Executive obtains other employment. The Company agrees to pay as incurred
(within 10 days following the Company’s receipt of an invoice from the
Executive), to the full extent permitted by law, all legal fees and expenses
that the Executive may reasonably incur as a result of any contest or
disagreement (regardless of the outcome thereof) by the Company, the Executive
or others of the validity or enforceability of, or liability under, any
provision of this Agreement or any guarantee of performance thereof (including
as a result of any



13



--------------------------------------------------------------------------------





contest by the Executive about the amount of any payment pursuant to this
Agreement), plus, in each case, interest on any delayed payment at the
applicable federal rate provided for in Section 7872(f)(2)(A) of the Code. No
obligation of the Company under this Agreement to pay the Executive’s fees or
expenses shall in any manner confer upon the Company any right to select or
approve any of the attorneys or accountants engaged by the Executive.
8.
Section 280G Matters. Notwithstanding any other provision of this Agreement,

(a)
In the event it is determined by an independent nationally recognized public
accounting firm, which is engaged and paid for by the Company or its parent
prior to the consummation of any transaction constituting a Change of Control
(which for purposes of this Section 8 shall mean a change in ownership or
control as determined in accordance with the regulations promulgated under
Section 280G of the Code), which accounting firm shall in no event be the
accounting firm for the entity seeking to effectuate the Change of Control (the
“Accountant”), which determination shall be certified by the Accountant and set
forth in a certificate delivered to the Executive not less than ten business
days prior to the Change of Control setting forth in reasonable detail the basis
of the Accountant’s calculations (including any assumptions that the Accountant
made in performing the calculations), that part or all of the consideration,
compensation or benefits to be paid to the Executive under this Agreement
constitute “parachute payments” under Section 280G(b)(2) of the Code, then, if
the aggregate present value of such parachute payments, singularly or together
with the aggregate present value of any consideration, compensation or benefits
to be paid to the Executive under any other plan, arrangement or agreement which
constitute “parachute payments” (collectively, the “Parachute Amount”) exceeds
the maximum amount that would not give rise to any liability under Section 4999
of the Code, the amounts constituting “parachute payments” which would otherwise
be payable to the Executive or for his benefit shall be reduced to the maximum
amount that would not give rise to any liability under Section 4999 of the Code
(the “Reduced Amount”); provided that such amounts shall not be so reduced if
the Accountant determines that without such reduction the Executive would be
entitled to receive and retain, on a net after-tax basis (including, without
limitation, any excise taxes payable under Section 4999 of the Code), an amount
which is greater than the amount, on a net after-tax basis, that the Executive
would be entitled to retain upon receipt of the Reduced Amount. In connection
with making determinations under this Section 8, the Accountant shall take into
account any positions to mitigate any excise taxes payable under Section 4999 of
the Code, such as the value of any reasonable compensation for services to be
rendered by the Executive before or after the Change of Control, including any
amounts payable to the Executive following the Executive’s termination of
employment hereunder with respect to any non-competition provisions that may
apply to the Executive, and the Company shall cooperate in the valuation of any
such services, including any non-competition provisions.



14



--------------------------------------------------------------------------------





(b)
If the determination made pursuant to Section 8(a) results in a reduction of the
payments that would otherwise be paid to the Executive except for the
application of Section 8(a), the Company shall promptly give the Executive
notice of such determination. Such reduction in payments shall be first applied
to reduce any cash payments that the Executive would otherwise be entitled to
receive (whether pursuant to this Agreement or otherwise) and shall thereafter
be applied to reduce other payments and benefits, in each case, in reverse order
beginning with the payments or benefits that are to be paid the furthest in time
from the date of such determination, unless, to the extent permitted by
Section 409A of the Code, the Executive elects to have the reduction in payments
applied in a different order; provided that, in no event may such payments be
reduced in a manner that would result in subjecting the Executive to additional
taxation under Section 409A of the Code.

(c)
As a result of the uncertainty in the application of Sections 280G and 4999 of
the Code at the time of a determination hereunder, it is possible that amounts
will have been paid or distributed by the Company to or for the Executive’s
benefit pursuant to this Agreement which should not have been so paid or
distributed (each, an “Overpayment”) or that additional amounts which will have
not been paid or distributed by the Company to or for the Executive’s benefit
pursuant to this Agreement could have been so paid or distributed (each, an
“Underpayment”), in each case, consistent with the calculation of the Reduced
Amount hereunder. In the event that the Accountant, based upon the assertion of
a deficiency by the Internal Revenue Service against either the Company or the
Executive which the Accountant believes has a high probability of success,
determines that an Overpayment has been made, any such Overpayment paid or
distributed by the Company to or for the Executive’s benefit shall be repaid by
the Executive to the Company together with interest at the applicable federal
rate provided for in Section 7872(f)(2)(A) of the Code; provided, however, that
no such repayment shall be required if and to the extent such deemed repayment
would not either reduce the amount on which the Executive is subject to tax
under Sections 1 and 4999 of the Code or generate a refund of such taxes. In the
event that the Accountant, based on controlling precedent or substantial
authority, determines that an Underpayment has occurred, any such Underpayment
shall be promptly paid by the Company to or for the Executive’s benefit together
with interest at the applicable federal rate provided for in
Section 7872(f)(2)(A) of the Code.

9.
Covenants of Executive.

(a)
Confidential Information. The Executive shall hold in a fiduciary capacity for
the benefit of the Company all secret or confidential information, knowledge or
data relating to the Company or the Affiliated Companies, and their respective
businesses, which information, knowledge or data shall have been obtained by the
Executive during the Executive’s employment by the Company or the Affiliated
Companies and which information, knowledge or



15



--------------------------------------------------------------------------------





data shall not be or become public knowledge (other than by acts by the
Executive or representatives of the Executive in violation of this Agreement).
After termination of the Executive’s employment with the Company, the Executive
shall not, without the prior written consent of the Company or as may otherwise
be required by law or legal process, communicate or divulge any such
information, knowledge or data to anyone other than the Company and those
persons designated by the Company. In no event shall an asserted violation of
the provisions of this Section 9 constitute a basis for deferring or withholding
any amounts otherwise payable to the Executive under this Agreement.
(b)
Non-Competition. In consideration for the protections provided to the Executive
under this Agreement, the Executive agrees that from the Date of Termination
until the first anniversary thereof (the “Covenant Period”), the Executive will
not, directly or indirectly, own, manage, operate, control or participate in the
ownership, management, operation or control of, or be connected as an officer,
employee, partner, director or otherwise with, or (other than through the
ownership of not more than five percent (5%) of the voting stock of any publicly
held corporation) have any financial interest in, or aid or assist anyone else
in the conduct of, a business which at the time of such termination competes in
the United States with a business conducted by the Company or any group,
division, parent or subsidiary of the Company (“Company Group”) as of the Date
of Termination. Notwithstanding the foregoing, the Executive’s employment by a
business that competes with the business of the Company or its parent, or the
retention of the Executive as a consultant by any such business shall not
violate this Section 9(b) if the Executive’s duties and actions for the business
are solely for groups, divisions or subsidiaries that are not engaged in a
business that competes with a business conducted by the Company or its parent.
No business shall be deemed to be a business conducted by the Company or its
parent unless the Company or its parent was engaged in the business as of the
Date of Termination and continues to be engaged in the business and at least
twenty-five percent (25%) of the Company’s or its parent’s consolidated gross
sales and operating revenues, or net income, is derived from, or at least
twenty-five percent (25%) of the Company’s or its parent’s consolidated assets
are devoted to, such business and no business shall be deemed to compete with a
business conducted by the Company or its parent unless at least twenty-five
percent (25%) of the consolidated gross sales and operating revenues, or net
income, of any consolidated group that includes the business, is derived from,
or at least twenty-five percent (25%) of the consolidated assets of any such
consolidated group are devoted to, such business.

(c)
Non-Solicitation. During the Covenant Period, the Executive shall not solicit on
the Executive’s behalf or on behalf of any other person the services, as
employee, consultant or otherwise of any person who on the Date of Termination
is employed by the Company Group, whether or not such person would commit any
breach of his contract of service in leaving such



16



--------------------------------------------------------------------------------





employment, except for any employee (i) whose employment is terminated by the
Company or any successor thereof prior to such solicitation of such employee,
(ii) who initiates discussions regarding such employment without any
solicitation by the Executive, (iii) who responds to any public advertisement
unless such advertisement is designed to target, or has the effect of targeting,
employees of the Company, or (iv) who is initially solicited for a position
other than by the Executive and without any suggestion or advice from the
Executive. Nothing herein shall restrict businesses that employ the Executive or
retain the Executive as an executive from soliciting from time to time employees
of the Company Group, if (A) such solicitation occurs in the ordinary course of
filling the business’s employment needs, and (B) the solicitation is made by
persons at the business other than the Executive who have not become aware of
the availability of any specific employees as a result of the advice of the
Executive.
(d)
Continuation of Employment. The Executive agrees not to voluntarily terminate
employment with the Company (other than (i) as a result of an event that would
constitute Good Reason that is at the request of a third party that has taken
steps reasonably calculated to effectuate a Change of Control or otherwise arose
in connection with or in anticipation of a Change of Control or (ii) by reason
of non-extension or non-renewal of the Employment Agreement or such other
employment agreement entered into by and between the Executive and the Company
from time to time) from such time as the Company has entered into an agreement
that would result in a Change of Control until the Change of Control; provided,
that such provision shall cease to apply upon the termination of such agreement
or if the Change of Control has not occurred within one year following the
execution of such agreement

10.
Arbitration. Any dispute or controversy arising under or in connection with this
Agreement shall be settled exclusively by arbitration in accordance with the
rules of the American Arbitration Association then in effect. Judgment may be
entered on the arbitrator’s award in any court having jurisdiction; provided,
however, that the Executive shall be entitled to seek specific performance of
the Executive’s right to be paid any amounts or provided with any benefits due
to the Executive hereunder during the pendency of any dispute or controversy
arising under or in connection with this Agreement.

11.
Successors.

(a)
This Agreement is personal to the Executive, and, without the prior written
consent of the Company, shall not be assignable by the Executive; provided,
however, the Executive may designate one or more beneficiaries to receive
amounts payable hereunder after his death. This Agreement shall inure to the
benefit of and be enforceable by the Executive’s legal representatives.

(b)
This Agreement shall inure to the benefit of and be binding upon the Company and
its successors and assigns. Except as provided in Section 11(c),



17



--------------------------------------------------------------------------------





without the prior written consent of the Executive this Agreement shall not be
assignable by the Company.
(c)
The Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of Mylan N.V. to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. For purposes of
this Section 11(c), “Mylan N.V.” means Mylan N.V. and any successor to its
business and/or assets that assumes and agrees to perform this Agreement by
operation of law or otherwise.

12.
Miscellaneous.

(a)
This Agreement shall be governed by and construed in accordance with the laws of
the Commonwealth of Pennsylvania, without reference to principles of conflict of
laws. The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect. This Agreement may not be amended or modified
other than by a written agreement executed by the parties hereto or their
respective successors, permitted assigns and legal representatives.

(b)
All notices and other communications hereunder shall be in writing and shall be
given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

if to the Executive:
at the most recent address on record at the Company;
if to the Company:
Mylan Inc.
1000 Mylan Blvd.
Canonsburg, PA 15317
Attention: Global General Counsel
or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
(c)
The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.
Any invalid or unenforceable provision shall be deemed severed from this
Agreement to the extent of its invalidity or unenforceability, and this
Agreement shall be construed and enforced as if the Agreement did not contain
that particular provision to the extent of its invalidity or unenforceability,
provided that in lieu of any such invalid or unenforceable



18



--------------------------------------------------------------------------------





term or provision, the parties hereto intend that there shall be added as a part
of this Agreement a provision as similar in terms to such invalid or
unenforceable provision as may be possible and be valid and enforceable.
(d)
The Company may withhold from any amounts payable under this Agreement such
United States federal, state or local or foreign taxes as shall be required to
be withheld pursuant to any applicable law or regulation.

(e)
The Executive’s or the Company’s failure to insist upon strict compliance with
any provision of this Agreement or the failure to assert any right the Executive
or the Company may have hereunder, including, without limitation, the right of
the Executive to terminate employment for Good Reason under Section 4(c), shall
not be deemed to be a waiver of such provision or right or any other provision
or right of this Agreement.

(f)
The Executive and the Company acknowledge that, except as provided in the
Employment Agreement or any other written agreement between the Executive and
the Company, the employment of the Executive by the Company is “at will” and,
subject to Section 1(a), prior to the Effective Date, the Executive’s employment
may be terminated by either the Executive or the Company at any time prior to
the Effective Date, in which case the Executive shall have no further rights
under this Agreement. From and after the date of the Effective Date, except for
any agreements providing for retirement benefits and as otherwise specifically
provided herein (including without limitation in Section 6), this Agreement
shall supersede any other agreement between the parties with respect to the
subject matter hereof.



19



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and the
Company has caused these presents to be executed in its name on its behalf, all
as of the day and year first above written.
MYLAN INC.




/s/ Robert J. Coury
 
EXECUTIVE:




/s/ Kenneth S. Parks
By: Robert J. Coury
 
Kenneth S. Parks
Its: Executive Chairman
 
 
 
 
 
 
 
 





20

